DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-20, and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HU et al. (WO 2020/112545 A1).
Regarding to claims 1, 14, 25, and 30, HU et al. teach a method of wireless communication at a user equipment (UE), a non-transitory computer-readable medium storing computer-executable code, comprising code for causing a computer in a user equipment (UE) to/ comprising: a transceiver (inherent); a memory (inherent); a processor communicatively coupled to the transceiver and the memory, wherein the processor and the memory are configured to: 
receiving a first set of one or more transmissions in an assigned bandwidth part (BWP) of a set of bandwidth parts (BWPs) from a first base station (BS), wherein the first set of one or more transmissions includes data addressed to the UE (see par. 0055: “In method 300, at Block 302, a first RAT can be communicate with, based on a first subscription, over a BWP in a set of one or more configured BWPs. In an aspect, BWP determining component 252, e.g., in conjunction with processor(s) 212, memory 216, transceiver 202, multiple subscription component 142. etc. can communicate, based on the first subscription, with the first RAT over the BWP in the set of one or more configured BWPs"; [0057]: “In addition, as part of UE 104 communicating with a first RAT via multiple subscription component 142, BWP determining component 252 can receive a configuration set of multiple BWPs over which the UE 104 can communicate using the first RAT. In an example, the configuration may specify an initial and/or a default BWP in the set, and the multiple subscription component 142 can establish a connection with the first RAT based on the initial or default BWP": [0058], lines 6-11, “In addition, BWP determining component 252 can receive DCI (e.g., from the base station) for dynamic activation/deactivation of BWP. The dynamic activation/deactivation may include BWP switching from one BWP to any configured BWP in the configured set, separate switching of DL and UL BWP (e.g.. for FDD), etc. in addition, for example, DCI for activating/deactivating a BWP may be sent with & scheduling grant (e.g., DCI format 1-1 and 0-1)).”);
after missing a reception of a second set of one or more transmissions from the first BS following the first set ([0061] “As described, for example, BWP usage/switching may be impacted by tune away in tie multiple-subscription configuration. For example, during tune away, the multiple subscription component 42 may miss a command from the first RAT to switch BWP (e g., as part of receiving DCI from the first RAT). In the case of frequent tune away, a multiple-subscription device can have a much higher chance of missing BWP Switching compared to a single-subscription device. Recovery from missing the BWP switching can take time and tie impact to data throughout may be significant.), receiving a third set of one or more transmissions in the assigned BWP from the first BS, wherein the third set does not include data addressed to the UE ([0070], “ If the grant is not received at Block 320, optionally at Block 324, it can be determined whether the BWP is at last BWP in a set of BWPs”); and determining whether a fourth set of one or more transmissions from the first BS in one or more unassigned BWPs of the set of BWPs includes data addressed to the UE in response to the third set not including data addressed to the UE ([0070], “In an aspect, BWP determining component 252, e.g....can determining whether the BWP is the last BWP in the set of BWPs (e.g... an ordered set as determined in Block 316 or another ordered or unordered set determined to be configured for the first RAT, as described above). If not, the method 300 can proceed to Block 318 to send a number of SRs on 2 different BWP in the set. In one example, this may include sending the SR an a next EMP in a set defined for both uplink and downlink communications (e.g. in TDD), a next BWP in a set defined for uplink communications and/or as corresponding to a different BWP in a set defined for downlink communications (e.g., in FDD), etc, as described herein.”; [0069], “if the grant is received at. Block 320, optionally at Block 322, the first RAT can be communicated in over the determined BWP. ").
Regarding to claims 2, 15, and 26,  HU et al. also teach identifying one of the one or more unassigned BWPs from the fourth set of one or more transmissions that includes data addressed to the UE; and designating the identified unassigned BWP as a reassigned BWP ([0070], “In an aspect, BWP determining component 252, e.g....can determining whether the BWP is the last BWP in the set of BWPs (e.g... an ordered set as determined in Block 316 or another ordered or unordered set determined to be configured for the first RAT, as described above). If not, the method 300 can proceed to Block 318 to send a number of SRs on 2 different BWP in the set. In one example, this may include sending the SR an a next EMP in a set defined for both uplink and downlink communications (e.g. in TDD), a next BWP in a set defined for uplink communications and/or as corresponding to a different BWP in a set defined for downlink communications (e.g., in FDD), etc, as described herein.”; [0069], “if the grant is received at. Block 320, optionally at Block 322, the first RAT can be communicated in over the determined BWP. ").
Regarding claims 3, 16, and 27, HU et al. teach receiving a fifth set of one or more transmissions in the reassigned BWP from the first BS, wherein the fifth set of one or more transmissions includes data addressed to the UE ([0061] “As described, for example, BWP usage/switching may be impacted by tune away in tie multiple-subscription configuration. For example, during tune away, the multiple subscription component 42 may miss a command from the first RAT to switch BWP (e g., as part of receiving DCI from the first RAT). In the case of frequent tune away, a multiple-subscription device can have a much higher chance of missing BWP Switching compared to a single-subscription device. Recovery from missing the BWP switching can take time and tie impact to data throughout may be significant.).
Regarding claims 4, 17, and 28, HU et al. also teach receiving a fifth set of one or more transmissions from a second BS during the missing of the reception of the second set of one or more transmissions ([0061] “As described, for example, BWP usage/switching may be impacted by tune away in tie multiple-subscription configuration. For example, during tune away, the multiple subscription component 42 may miss a command from the first RAT to switch BWP (e g., as part of receiving DCI from the first RAT). In the case of frequent tune away, a multiple-subscription device can have a much higher chance of missing BWP Switching compared to a single-subscription device. Recovery from missing the BWP switching can take time and tie impact to data throughout may be significant.).
Regarding claims 5, 18, and 29, HU et al. also teach wherein receiving the first set of one or more transmissions is based on information in a first subscriber identification module (SIM) card, and wherein receiving the fifth set of one or more transmissions is based on information in a second SIM card (see par. 0056: UE 104 can include multiple subscriber identity modules (SIMs) including subscription information for each of multiple RATs, and the multiple subscription component 142 can facilitate establishing connections with one or more RATs (e.g., which may include establishing connections with one or more base stations providing the one or more RATs). As described, for example, where UE 104 is a DSDS device, multiple subscription component 142 can manage two subscriptions (e.g., via two SIMs), and may do so by allowing one active mode connection at a time, where the other connection is in idle mode and can be tuned away to in short time periods in an attempt to receive paging signals or other information related to the idle mode subscription, etc.)
Regarding claims 6 and 19, HU et al. also teach wherein missing the reception of the second set of one or more transmissions from the first BS is due to adverse channel conditions between the UE and the first BS (see par. 0071: If the BWP is the last BWP in the set at Block 324, optionally at Block 326, an error can be reported for the first RAT. In an aspect, multiple subscription component 142, e.g., in conjunction with processor(s) 212, memory 216, transceiver 202, etc., can report the error for the first RAT. This may include reporting radio link failure (RLF), initializing a RLF timer, etc., and/or may include switching to the second RAT for service, and/or the like. [0072] In another example, where a scheduling grant is not received and/or once the timer for sending SRs expires, sending the SR at Block 310 may further optionally include, at Block 328, initiating a RACH procedure on a default BWP. In an aspect, BWP determining component 252, e.g., in conjunction with processor(s) 212, memory 216, transceiver 202, multiple subscription component 142, etc., can initiate the RACH procedure on the default (or initial) BWP. In this regard, BWP determining component 252 can reestablish the connection with the first RAT for tuning back to the first RAT where the sending of one or more SRs fails at Block 310. In one example, though not shown, this may be additionally or alternatively performed where it is determined that the BWP is the last BWP in the set at Block 324. Moreover, in an example, BWP determining component 252 can initiate the RACH procedure on the default BWP where an inactivity timer expires, where an early exit timer expires, etc., as described further herein.).
Regarding claims 7 and 20, HU et al. also teach wherein a number of one or more transmissions in the third set is related to a measured scheduling rate associated with the first set of one or more transmissions (see pars. 0069-0070: If the grant is not received at Block 320, optionally at Block 324, it can be determined whether the BWP is a last BWP in a set of BWPs. In an aspect, BWP determining component 252, e.g., in conjunction with processor(s) 212, memory 216, transceiver 202, multiple subscription component 142, etc., can determine whether the BWP is the last BWP in the set of BWPs (e.g., an ordered set as determined in Block 316 or another ordered or unordered set determined to be configured for the first RAT, as described above). If not, the method 300 can proceed to Block 318 to send a number of SRs on a different BWP in the set. In one example, this may include sending the SR on a next BWP in a set defined for both uplink and downlink communications (e.g., in TDD), a next BWP in a set defined for uplink communications and/or as corresponding to a different BWP in a set defined for downlink communications).
Regarding claim 12, HU et al. also teach wherein the data in the first set of one or more transmissions comprises downlink control information (DCI) ([0058], lines 6-11, “In addition, BWP determining component 252 can receive DCI (e.g., from the base station) for dynamic activation/deactivation of BWP. The dynamic activation/deactivation may include BWP switching from one BWP to any configured BWP in the configured set, separate switching of DL and UL BWP (e.g.. for FDD), etc. in addition, for example, DCI for activating/deactivating a BWP may be sent with & scheduling grant (e.g., DCI format 1-1 and 0-1)).
Regarding claim 13, HU et al. also teach wherein each transmission in the first set comprises a slot, a subframe, or a frame (see par. 0076: The BWP scan set can be initially ordered based on a BWP based on the BWP index configured for the BWP. For each slot k , BWP determining component 252 can run a filter for each BWP configuration n in the BWP scan set).


Allowable Subject Matter
Claims 8-11 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8 and 21, HU et al. do not mention wherein the measured scheduling rate is related to a number of transmissions in the first set that includes data addressed to the UE over a total number of transmissions in the first set, as specified in claim 8.
Regarding claims 9 and 22, Hu et al. do not mention determining whether a fifth set of one or more transmissions from the first BS in the assigned BWP includes data addressed to the UE in response to determining that the fourth set of one or more transmissions does not include data addressed to the UE, as specified in claim 9.
Claims 10-11 depend on claim 9. Therefore, they are also objected.
Claims 23-24 depend on claim 22. Therefore, they are also objected.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643